Citation Nr: 0532325	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for status post-
transurethral resection of prostate and urethral stricture 
with chronic prostatitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for hemorrhoids, 
status post-operative, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for duodenitis and 
gastritis.

5.  Entitlement to service connection for malignant lymphoma.

6.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A February 1998 rating decision denied the 
veteran's claim and continued the evaluation of his 
disabilities then in effect and denied the claims for 
entitlement to service connection, and the veteran perfected 
a timely appeal.  A May 2001 rating decision increased the 
evaluation of his anxiety disorder from 30 percent to 50 
percent, effective the date his claim was received by the RO.

The Board notes that the May 2001 Supplemental Statement of 
the Case (SSOC) erroneously reflects the evaluation of the 
veteran's gastrointestinal disorder as involving 
"arthritis" rather than the actual "antritis".  The Board 
deems this to be a typographical error and not misleading or 
prejudicial to the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The veteran filed his claim in 1997, but regrettably, his 
appeal is not ready for appellate review and must be 
remanded.  The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2005), became 
effective after the veteran filed his claim.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and mandated an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The Secretary of Veterans Affairs 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  See 66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).  Thus, the VCAA applies to 
the veteran's claim.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The claims file reflects no record of the RO having provided 
the veteran the requisite VCAA notice at any time during the 
appeal period.  Further, the Board notes that, neither the 
Statement of the Case (SOC), the May 2001 SSOC, nor the 
February 2005 SSOC includes the notice and  assistance 
provisions of 38 C.F.R. § 3.159(b)(1).  Thus, the veteran has 
not received the requisite VCAA notice.  Pelegrini v. 
Principi, 18 Vet. App. 112.  This is a fundamental error 
which must be corrected prior to further appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board further notes that the VCAA eliminated the not-well-
grounded legal standard, but the claims file reflects no 
evidence of the RO having reviewed the claims which were 
denied under that standard under the VCAA.

As reflected in the issues of the case, the veteran is 
currently service connected for status post-transurethral 
resection of prostate and urethral stricture with chronic 
prostatitis.  Although this is the case, the Board notes no 
evidence in the claims file of the RO having requested a 
medical nexus opinion as concerns the veteran's prostate 
cancer, and the several reports of VA examinations conducted 
during the appeal period reflect no nexus opinion.  In light 
of the veteran's long-term service-connection status for 
prostate-related symptomatology, the VCAA duty to assist 
includes development of a nexus opinion.

In addition, the record reveals the veteran was last afforded 
VA examinations on his claims for increase in 2001, more than 
four years ago.  Thus, the record may not accurately reflect 
the current severity of the service-connected obliterative 
vascular disease of the right leg.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, on remand, the 
Board finds that current VA examinations for his psychiatric, 
prostate, hemorrhoid, and duodenitis and gastritis conditions 
are in order.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied, with 
respect to the appeal for increased 
ratings and for entitlement to service 
connection.  See also 38 C.F.R. § 3.159 
(2005).  The RO must ensure that the 
notice letter fully addresses the 
requirements for both type claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities which are the subject of 
this appeal since the February 2005 SSOC.  
After securing the necessary release, the 
RO should obtain any records not already 
associated with the claims file.  

3.  After the above is complete, the RO 
should arrange for psychiatric, 
gastrointestinal and urological 
examinations to evaluate the current 
nature and severity of the veteran's 
service-connected anxiety disorder, 
status post transurethral resection of 
the prostate with urethral stricture and 
chronic prostatitis, hemorrhoids, and 
duodenitis and gastritis.  The results 
of the examinations should be reported 
in detail, and all necessary studies and 
tests should be conducted.  The claims 
file must be reviewed by the examiners 
prior to the completion of the requested 
examinations. 

As pertains to the urological 
examination, following examination of 
the veteran and a comprehensive medical 
review of the veteran's claims file by a 
urologist, the examiner should render 
the following opinion:  whether it is as 
least as likely as not (probability of 
at least 50 percent) that the veteran's 
prostate cancer is related to his 
service-connected prostate/prostatitis 
symptomatology

4.  The veteran's claims file should 
also be afforded review by an 
appropriate physician to determine 
whether the veteran's malignant lymphoma 
is related to service or his service-
connected disabilities.  Following 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is as least as likely as not 
(probability of at least 50 percent) 
that the veteran's malignant lymphoma is 
related to his active military service 
or any of his service-connected 
disabilities.  The examiner should 
provide a detailed explanation and 
rationale for any opinion provided.  
Should the examiner be unable to render 
an opinion without an examination, such 
examination should be authorized.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

